7:18-cv-00523-DCC-JDA      Date Filed 12/26/18   Entry Number 114   Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA

                                        )
 EARL GAVIN                             )
           Plaintiff                    )
                                        )
 vs                                     )
                                        )
 EXPERIAN INFORMATION                   )
 SOLUTIONS, INC.; TRANS UNION           )
 LLC; EQUIFAX INFORMATION
 SERVICES LLC, EQUIFAX, INC;            )
           Defendants                   )
                                        )
                                        )



                        NOTICE OF SETTLEMENT

 NOW COMES the Plaintiff, Earl Gavin, and hereby informs the Court that a

 settlement of the present matter has been reached between Plaintiff, Earl

 Gavin and Defendant/Experian Information Solution Inc in this cause of

 action. The parties have concluded a settlement agreement and a Motion to

Dismiss with Prejudice will be filed by the Plaintiff.


               ubmitted,



 arl Ga in
300 Marion Ave
Gaffney SC 29341
Egav 1986@gmail.com
7:18-cv-00523-DCC-JDA      Date Filed 12/26/18   Entry Number 114   Page 2 of 2




                       CERTIFICATE OF SERVICE

The true and correct copy of the forgoing document was sent to the below
named party by first class USPS mail.

Counsel for Defendant Experian Information Solutions, Inc.
Lyndey Zwing
Adams & Reese LLP
1501 Main St 5th Floor
Columbia SC 29201

 And.....

Jennifer Sun
jennifersun@jonesday.com
Jones Day
3161 Michelson Drive, Suite 800
Irvine, CA 92612 (949) 553-7572


Counsel for Defendant Trans Union, LLC
Wilbur E. Johnson
Young Clement Rivers, LLP
PO Box 993
25 Calhoun Street, Suite 400
Charleston SC 29401


Counsel for Defendant Equifax, Inc.
Rita Bolt Barker
WYCHE
44 East Camperdown Way,
Greenville SC 29601-3512
